Citation Nr: 1216826	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  09-28 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than September 25, 2007, for the grant of service connection for polyradiculopathy of the right leg as secondary to the service-connected post-arteriovenous malformation of the spinal cord, to include whether there was clear and unmistakable error (CUE) in a November 1974 rating action that denied service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1965 to September 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In March 2010, the Veteran submitted new evidence to include a statement relating to the issue on appeal.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).  

In March 2012, the Veteran, through his representative, raised a claim for a finding of CUE in prior rating decisions that denied service connection for post-arteriovenous malformation of the spinal cord.  This claim is not inextricably intertwined with the current appeal and is referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  An original claim for service connection for a right leg disorder was filed on June 14, 1974, more than one year after the Veteran was separated from service.

2.  By an unappealed rating decision dated in November 1974, the RO denied service connection for a right leg disorder.

3.  Evidence of record and prevailing legal authority at the time of the November 1974 rating decision well supported the decision to deny entitlement to service connection for a right leg disorder and was not undebatably erroneous.

4.  Since the November 1974 rating decision, correspondence was received on March 2, 2006, which could reasonably be construed as an informal claim for service connection for a right leg disorder but which was abandoned by the Veteran.

5.  A formal claim for service connection for a right leg disorder was not received until September 25, 2007.  
6.  In November 2008, the RO granted service connection for polyradiculopathy of the right leg as secondary to the service-connected post-arteriovenous malformation of the spinal cord and assigned a 40 percent evaluation, effective from September 25, 2007.

7.  There is no communication of record prior to September 25, 2007, except for the March 2, 2006, abandoned informal claim, that can reasonably be construed as a formal or informal claim for entitlement to VA compensation benefits based on polyradiculopathy of the right leg as secondary to the service-connected post-arteriovenous malformation of the spinal cord.

CONCLUSIONS OF LAW

1.  The RO's November 1974 denial of service connection for a right leg disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  Clear and unmistakable error in the November 1974 rating decision that denied service connection for a right leg disability has not been established.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

3.  The criteria for an effective date prior to September 25, 2007, for the grant of service connection for polyradiculopathy of the right leg, as secondary to the service-connected post-arteriovenous malformation of the spinal cord, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the earlier effective date issue on appeal represents a downstream issue following the RO's November 2008 grant of service connection for polyradiculopathy of the right leg.  Thus, no further VCAA notice is necessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Board observes that the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Further, the VA General Counsel has determined that, where there is no legal basis for a veteran's claim, no further notification and/or assistance is required.  VAOPGCPREC 5-2004 (June 23, 2004).

Moreover, with respect to the issue of CUE in a November 1974 rating decision, the Board notes that notice and assistance requirements are not applicable to requests for revision of a final decision based on CUE because the matter involves an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" a CUE case because "there is nothing further that could be developed"); see also Livesay v. Principi, 14 Vet. App. 324, 326 (2001).  

II.  Analysis

The Veteran contends that he is entitled to an effective date earlier than September 25, 2007, for the grant of service connection for polyradiculopathy of his right leg as secondary to the  service-connected post-arteriovenous malformation of the spinal cord.  Specifically, he contends that CUE exists in a November 1974 denial of service connection for a right leg disorder.  In this regard, he maintains that the RO failed to address a pertinent service treatment record (STR) showing right leg complaints in service.  See, e.g., November 2008 notice of disagreement/CUE claim.

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2011).

The Board notes that a specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2011).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year of the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (2011).  Where a prior claim has been abandoned, the Veteran must file a new claim, and the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b) (2011).

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a).  A determination of CUE is a three-pronged test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a special type of error; it is an error that the claimant alleges was made in a prior rating decision that the claimant did not appeal within the one-year time limit for filing an appeal to the Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  It is not just any error but rather it is the sort of error that, had it not been made, would have manifestly changed the outcome of the rating decision so that the benefit sought would have been granted.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting that "[i]t is difficult to see how either failure in 'duty to assist' or failure to give reasons or bases could ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 (holding that failure to fulfill duty to assist cannot constitute clear and unmistakable error).  It is not simply a disagreement with how the facts were weighed or evaluated.  Rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell at 313.

A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  For a claimant to successfully establish a valid claim of CUE in a final RO rating decision, he/she must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

The Board observes that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of clear and unmistakable error.  Caffrey at 382.  Even if it were error for the RO to have failed to obtain private treatment records or to schedule VA examination, such errors do not amount to CUE.  CUE is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not CUE.  Id. 

However, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Here, the evidence shows that the Veteran initially filed a claim for service connection for a right leg disorder in June 1974.  The RO denied service connection in a November 1974 rating decision due to no current disability.  In its rating decision, the RO noted a July 1967 STR showing a complaint of recurrent pain in the Veteran's right thigh.  The RO also noted that the Veteran's September 1967 separation examination revealed a complaint of occasional cramps in the right leg but that no musculo-skeletal disease was diagnosed.  Further review of the claims file indicates that, at the time of the November 1974 rating decision, the only evidence of record was the Veteran's claim and his STRs; no post-service medical records were provided to the RO.  There is no indication that the Veteran appealed the RO's November 1974 denial.  Indeed, the Veteran has not contended that he appealed that prior decision.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

In reaching the conclusion that the November 1974 rating decision is final, cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no new evidence pertinent to the issue of entitlement to service connection for a right leg disorder was received between the November 1974 rating decision and a March 2006 informal claim.  The November 1974 rating decision is thus final.

Furthermore, the Board concludes that no CUE exists in the November 1974 denial of service connection for a right leg disorder.  The Veteran's contention has been that the RO did not consider a pertinent STR; however, the November 1974 rating decision clearly acknowledges the July 1967 STR showing a complaint of leg pain.  The Board observes that, in filing the current claim in September 2007, the Veteran submitted a duplicate copy of the July 1967 record.  There is no indication that in contending that the RO overlooked evidence, any record other than the July 1967 record is being referred to.  After reviewing the July 1967 record, which did not show the diagnosis of a disability, in addition to the September 1967 separation examination that also did not show a diagnosis of a disability, the RO concluded that service connection was not warranted based on the lack of a current disability.  

As noted above, a disagreement with how the facts were weighed or evaluated is not CUE; rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell at 313.  In this case, the evidence shows that the correct facts were before the adjudicator.  Furthermore, although the RO did not obtain any additional treatment records, nor was the Veteran scheduled for an examination at the time of the November 1974 rating decision, any failure in VA's duty to assist are, as a matter of law, insufficient to form a basis for a claim of clear and unmistakable error.  Caffrey at 382.

In sum, at the time of the November 1974 rating decision, the only evidence of record failed to show a current disability, even when taking into account the Veteran's STRs, which showed right leg complaints in 1967, several years before the Veteran filed his claim.  Inasmuch as the Veteran has failed to establish, without debate, that the correct facts, as they were then known, were not before the RO; that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different, the Board must conclude that clear and unmistakable error in the RO's November 1974 rating action, as contended, has not been established.  See 38 C.F.R. § 3.105(a); Fugo at 43-44; Russell at 313-314.  

Having found that the November 1974 rating decision is final and that it contained no CUE, the Board will now address whether the Veteran might be otherwise entitled to an effective date earlier than September 25, 2007, for the grant of service connection for polyradiculopathy of the right leg, as secondary to the service-connected post-arteriovenous malformation of the spinal cord.

After the November 1974 rating decision, the Veteran filed a claim for service connection for a spine disorder in April 2003; no mention of a right leg disorder was made at that time.  In January 2005, he again filed for service connection for a spine disorder and did not mention his right leg.  The RO denied a petition to reopen a claim for service connection for a spine disorder in May 2005 and the Veteran filed a notice of disagreement that was received March 2, 2006.  In that statement, the Veteran indicated that, since his military service, he had nerve damage in his legs.  In response to the Veteran's statement regarding nerve damage in his legs, the RO sent the Veteran a letter dated in May 2006 informing him that, if he were claiming service connection for his complaints, he had one year to apply.  A VA Form 21-4138, "Statement in Support of a Claim" was enclosed and the Veteran was instructed to complete the form and return it to the RO if he was claiming service connection.  In June 2007, the Veteran submitted a VA Form 21-4138, but, instead of claiming service connection for a right leg disorder, he claimed entitlement to service connection for bilateral hearing loss and tinnitus.  

Correspondence received from the Veteran on September 25, 2007, indicates that he was, at that time, claiming entitlement to service connection for his bilateral lower extremities as secondary to his service-connected spine disability.  

Based on a review of the evidence, the Board concludes that an effective date earlier than September 25, 2007, for the grant of service connection for polyradiculopathy of the right leg, as secondary to the service-connected post-arteriovenous malformation of the spinal cord, is not warranted.  As discussed above, the Board finds that the November 1974 rating decision denying service connection for a right leg disorder is final.  Because the November 1974 RO rating decision is final with respect to a right leg disorder, the claim by which the Veteran was granted service connection for polyradiculopathy of the right leg, as secondary to the service-connected post-arteriovenous malformation of the spinal cord, and which led to this appeal, was a claim to reopen a previously denied claim.  The Court has held that, when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

In finding that the Veteran's current claim was a claim to reopen, the Board acknowledges that, at the time of the initial claim in 1974, the Veteran only claimed service connection on a direct basis.  In the current claim, he indicated service connection was warranted as secondary to a spine disability.  Therefore, the Veteran has set forth two different theories of entitlement to service connection.  However, the Board observes that a new theory of causation for the same disease or injury that was the subject of a previously denied claim must be treated as a claim to reopen.  See Boggs v. Peake, 530 F.3d. 1330, 1336-1337 (2008).  In this case, the Veteran's contentions throughout his appeal have not indicated that, in seeking service connection for a right leg disability, he was contending a different disease or injury from that claimed in 1974.  Thus, as the Veteran's contentions fail to indicate that the new theory of causation was for a different disease or injury, the Board concludes that the September 2007 claim is properly characterized as a claim to reopen rather than a new claim.

Here, the evidence clearly shows that the final disallowance, that is, the last disallowance that is determined to be a final decision by virtue of having not been appealed, is the November 1974 denial by the RO.  The evidence also shows that the date of receipt of the claim to reopen was September 25, 2007, and that it is a claim re-opened after final disallowance.  In light of the foregoing, the only effective date for award of service connection that may be assigned for the Veteran's polyradiculopathy of the right leg as secondary to service-connected post-arteriovenous malformation of the spinal cord is the presently assigned date of September 25, 2007.

In reaching this conclusion, the Board acknowledges that the March 2, 2006, correspondence from the Veteran is liberally construed as an informal claim.  However, even though the RO notified him in May 2006 that he had one year to specify that he was filing a claim for service connection for a leg disorder and even provided with him with VA Form 21-4138 so that he could file for service connection, the Veteran did not return that form.  Instead, over a year later (in June 2007), he returned the form-claiming service connection for bilateral hearing loss and tinnitus.  He did not specify an intent to claim service connection for a right leg disorder at that time.  Because the RO specifically requested that the Veteran specify whether he intended to file a claim for service connection for a leg disorder and because the Veteran failed to respond that he was claiming service connection for a right leg disorder, the Board considers the March 2006 informal claim to be abandoned.  38 C.F.R. § 3.158.  In cases where a prior claim has been abandoned, the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b).  Therefore, the March 2, 2006, correspondence cannot be used to obtain an earlier effective date.

In this regard, the Board observes that the Veteran has not actually contended that the effective date should be March 2, 2006.  The Board observes that the November 2008 rating decision that granted service connection for polyradiculopathy of the right leg, as secondary to the service-connected post-arteriovenous malformation of the spinal cord, also granted service connection for polyradiculopathy of the left leg as secondary to the service-connected post-arteriovenous malformation of the spinal cord, also with an effective date of September 25, 2007.  However, the Veteran has not contended that an earlier effective date for his left leg disability is warranted.  Rather, the Veteran's only contentions have been that the November 1974 rating decision initially denying service connection for a right leg disorder contained CUE.  The fact that the Veteran has not contended that an earlier effective date is warranted for his left leg is persuasive evidence that the evidence does not show, nor does the Veteran contend, that the current claim was received any earlier than September 25, 2007.

While the Board recognizes the Veteran's belief that the effective date for his grant of service connection for polyradiculopathy of the right leg, as secondary to the service-connected post-arteriovenous malformation of the spinal cord, should be earlier than September 25, 2007, because he filed a previous claim, the governing legal authority is clear and specific, and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than September 25, 2007, for the grant of service connection for polyradiculopathy of the right leg, as secondary to the service-connected post-arteriovenous malformation of the spinal cord, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to an effective date earlier than September 25, 2007, for the grant of service connection for polyradiculopathy of the right leg, as secondary to the service-connected post-arteriovenous malformation of the spinal cord, to include whether there was CUE in a November 1974 rating action that denied service connection for a right leg disorder, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


